Citation Nr: 1209704	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-02 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel






INTRODUCTION

The Veteran had active service from February 1968 to October 1970.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2007 by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).

The Veteran originally filed a service connection claim for flat feet in May 1980.  The RO denied service connection for this disability in a rating decision dated August 1981.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Following the submission of additional evidence, the RO issued a rating decision in July 1987 in which it continued the denial of the service connection claim for flat feet.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal.  The Board subsequently issued a decision in May 1988 in which it denied the Veteran's claim to reopen service connection for flat feet.

The Veteran sought to reopen his service connection claim for a "foot condition" in April 1996.  The RO issued a rating decision in July 1996 in which it denied the Veteran's claim to reopen service connection for a foot condition on the grounds that he failed to submit new and material evidence.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal.  The Board subsequently issued a decision in March 1998 in which it denied the Veteran's service connection claim for a bilateral foot disability on the grounds that the disability existed prior to service and did not increase in severity during service.

The Veteran sought to reopen his service connection claim for flat feet in June 1998.  The RO issued a rating decision that same month which denied the service connection claim for a bilateral foot condition on the grounds that it existed prior to and was not aggravated by service.  Following the submission of additional evidence, the RO issued a rating decision in February 1999 in which it found that new and material evidence had not been submitted to reopen the service connection claim for a bilateral foot condition.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.
In November 2000, the Veteran again sought to reopen his service connection claim for a bilateral foot condition.  The RO issued a rating decision in January 2002 in which it denied the Veteran's claim to reopen service connection for this disability on the grounds that he failed to submit new and material evidence.  The RO issued another rating decision in March 2003 in which it continued the denial of the Veteran's claim to reopen service connection for a bilateral foot disability on the grounds that he failed to submit new and material evidence.  The Veteran was notified of this decision and provided his appellate rights.  He filed a notice of disagreement in February 2004 and the RO issued a statement of the case in March 2004.  The Veteran's substantive appeal, however, was not received until August 2004.  

The Veteran was notified that same month that his substantive appeal was untimely.  He was provided with appellate rights and in December 2004, he filed a notice of disagreement on the issue of whether his substantive appeal was timely filed.  The Veteran requested a hearing before a decision review officer on the issue of whether his substantive appeal was timely filed.  The hearing was held in March 2005.  The Veteran testified at that time and the hearing transcript is of record.  The RO issued a statement of the case in March 2006, but the Veteran did not perfect an appeal on the issue of whether his substantive appeal was timely filed.  To the extent that the Veteran submitted a statement on a VA Form 9 in April 2006, the content of this statement does not express intent (nor can it be interpreted to express intent) to continue his appeal on the issue of whether the substantive appeal was timely filed.  Rather, the April 2006 statement reiterates the Veteran's assertions regarding why, in his opinion, service connection for a bilateral foot disability was warranted.  Accordingly, the April 2006 statement cannot be construed to be a substantive appeal on the issue of whether the Veteran's substantive appeal was timely filed to reopen service connection for a bilateral foot condition.

The Veteran again sought to reopen his service connection claim for a bilateral foot condition in June 2007.  The RO denied the Veteran's claim to reopen service connection for a bilateral foot disability in a rating decision dated February 2008 on the grounds that he failed to submit new and material evidence.  The Veteran was notified of this decision and provided his appellate rights.  He filed a notice of disagreement in February 2008 and the RO issued a statement of the case in January 2009.  The Veteran's substantive appeal, however, was not received until May 2009.  The Veteran was notified in August 2009 his substantive appeal was untimely.  He was provided with appellate rights, but did not perfect an appeal on the issue of whether his substantive appeal was timely filed to reopen service connection for a bilateral foot condition.

Most recently, the Veteran sought to reopen his service connection claim for bilateral flat feet in October 2009.  The RO denied the Veteran's claim to reopen service connection for a bilateral foot condition on the grounds that he failed to submit new and material evidence.  The Veteran was notified of this decision and provided his appellate rights.  He submitted a notice of disagreement in January 2010 and the RO issued a statement of the case in November 2010.  Thereafter, in December 2010, the Veteran submitted a statement in which he requested that his service connection claim for a bilateral foot condition be "closed."  Accordingly, there is no issue before the Board for appellate consideration at this time concerning the Veteran's service connection claim for a bilateral foot disability or whether a timely substantive appeal was filed to reopen a service connection claim for a bilateral foot disability.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

By way of history, the RO granted service connection for posttraumatic stress disorder (PTSD) in a rating decision dated July 1997, and assigned a 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective April 12, 1996.  Following the submission of additional evidence, the RO increased the Veteran's disability rating to 50 percent under Diagnostic Code 9411, effective January 14, 1998.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

The Veteran requested an increased rating for his service-connected PTSD in May 2006.  In a February 2007 rating decision, the RO continued the Veteran's 50 percent evaluation under Diagnostic Code 9411.  The Veteran was notified of this decision and provided his appellate rights.  The Veteran perfected this appeal.  

In this case, the Veteran contends that his service-connected PTSD is worse.  During the pendency of this appeal, the Veteran's Global Assessment of Functioning scores ranged from 65 to 45 and outpatient VA mental health treatment notes suggested that the Veteran's PTSD resulted in impairment of or interference with social and occupational functioning.  The record also reflects a waxing and waning course with respect to the severity of the Veteran's service-connected PTSD.  

In August 2009, the Veteran was scheduled for a VA examination to assess the severity of his service-connected PTSD.  A notation in the claims file indicated, however, that the Veteran was employed at the same VA medical facility where the examination was scheduled to occur.  A request was made to reschedule the Veteran's examination at another VA medical facility.  To date, there is no indication of record to show that the Veteran has been rescheduled for this examination or that he declined to report for a scheduled examination.  On remand, therefore, the Veteran must be afforded a VA examination to determine the severity of his service-connected PTSD, particularly where, as here, the most recent VA examination was otherwise held several years prior to the current claim for an increased rating.  See generally, Olson v. Principi, 3 Vet. App. 480, 482 (1992) (noting that VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from November 2008.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded the appropriate VA psychiatric examination to determine the current severity of his service-connected PTSD at a medical facility other than the VA medical facility where he is employed.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: occupational and social impairment with deficiencies in most areas due such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal person hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

The examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected PTSD alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders.    

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 
 
3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


